                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TORIANO GERMAINE HUDSON,                           Case No. 19-cv-03881-SI
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9             v.
                                                                                            Re: Dkt. Nos. 1, 2, 3, 4, 6
                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Toriano Germaine Hudson, a prisoner at San Quentin State Prison, filed a pro se civil rights

                                  15   complaint seeking relief under 42 U.S.C. § 1983. The complaint is now before the Court for review

                                  16   under 28 U.S.C. § 1915A.

                                  17                                            BACKGROUND

                                  18          Following a jury trial in 2015 in the Contra Costa County Superior Court, Hudson was

                                  19   convicted of driving under the influence causing injury, driving with a blood alcohol level of 0.08%

                                  20   causing injury, leaving the scene of an accident that had resulted in injury, and hit and run driving.

                                  21   He also was found to have personally inflicted great bodily injury and to have suffered two prior

                                  22   serious felony convictions. See Hudson v. Sexton, No. 17-cv-4373 EMC, Docket No. 29 (order

                                  23   denying petition for writ of habeas corpus). He was sentenced to 35 years to life in prison, a term

                                  24   he currently is serving. Id.

                                  25          In his complaint in this action, Hudson alleged that Judge Terri Mockler and Judge Patricia

                                  26   Scanlon, “while employed in Contra Costa County representing the People of the State of
                                       California,” denied Hudson his Sixth Amendment right to effective assistance of trial during the
                                  27
                                       time period of May – June 2015. Docket No. 1 at 3. For relief, he requested money damages “and
                                  28
                                   1   the reversal of [his] sentence.” Id. Hudson later filed a request to amend his complaint to delete

                                   2   “any request for immediate or speedier relief or to vitiate the legality of the state confinement as not

                                   3   to violate the Heck bar.” Docket No. 3 at 1.

                                   4

                                   5                                               DISCUSSION

                                   6   A.        Review of Complaint

                                   7             A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                   8   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                   9   § 1915A(a). In its review the Court must identify any cognizable claims, and dismiss any claims

                                  10   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  11   monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b). Pro

                                  12   se pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
Northern District of California
 United States District Court




                                  13   (9th Cir. 1990).

                                  14             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  15   right secured by the Constitution or laws of the United States was violated, and (2) that the violation

                                  16   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                  17   (1988).

                                  18             This action must be dismissed because there is no viable claim against any of the defendants.

                                  19   The individual judges have absolute judicial immunity against the claims for damages for the acts

                                  20   alleged in the complaint. The allegations that the judges denied Hudson effective assistance of

                                  21   counsel concern decisions they made in presiding over Hudson’s criminal case and those were acts

                                  22   performed in their judicial capacity. See Pierson v. Ray, 386 U.S. 547, 553-55 (1967). The

                                  23   government entity defendants – the “People of the State of California” and “Contra Costa County”
                                       – are named as defendants only because they allegedly employed Judge Mockler and Judge Scanlon.
                                  24
                                       There is no respondeat superior liability under § 1983, i.e. no liability under the theory that one is
                                  25
                                       responsible for the actions or omissions of another, such as an employee. See Board of Cty.
                                  26
                                       Comm'rs. of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997); Tsao v. Desert Palace, Inc., 698 F.3d
                                  27
                                       1128, 1139, 1144 (9th Cir. 2012). Thus, a claim is not stated against Contra Costa County or the
                                  28
                                                                                           2
                                   1   State of California merely because that entity employed the alleged wrongdoers, and that is all that

                                   2   is alleged in the complaint. Moreover, the State of California has Eleventh Amendment immunity

                                   3   in this case because the Eleventh Amendment to the U.S. Constitution bars from the federal courts

                                   4   suits against a state by its own citizens, citizens of another state, or citizens or subjects of any foreign

                                   5   state, absent consent to the filing of such suit. Atascadero State Hosp. v. Scanlon, 473 U.S. 234,

                                   6   237-38 (1985).

                                   7           Separate from the above problems, the Heck rule requires the dismissal of this action. The

                                   8   case of Heck v. Humphrey, 512 U.S. 477 (1994), held that a plaintiff cannot bring a civil rights

                                   9   action for damages for a wrongful conviction or imprisonment, or for other harm caused by actions
                                       whose unlawfulness would render a conviction or sentence invalid, unless that conviction or
                                  10
                                       sentence already has been determined to be wrongful. See id. at 486-87. A conviction or sentence
                                  11
                                       may be determined to be wrongful by, for example, being reversed on appeal or being set aside
                                  12
Northern District of California
 United States District Court




                                       when a state or federal court issues a writ of habeas corpus. See id. The Heck rule also prevents a
                                  13
                                       person from bringing an action that -- even if it does not directly challenge the conviction or sentence
                                  14
                                       -- would imply that the conviction or sentence was invalid. The practical importance of this rule is
                                  15
                                       that a plaintiff cannot attack his conviction in a civil rights action for damages; the decision must
                                  16
                                       have been successfully attacked before the civil rights action for damages is filed.
                                  17
                                               The Heck rule was first announced with respect to an action for damages, but the Supreme
                                  18
                                       Court has since applied the rule to an action that sought declaratory relief as well as damages.
                                  19
                                       See Edwards v. Balisok, 520 U.S. 641, 648 (1997).              If success in the § 1983 action would
                                  20
                                       “necessarily demonstrate the invalidity of confinement or its duration,” the § 1983 action is barred
                                  21
                                       no matter the relief sought (i.e., damages or equitable relief) as long as the conviction has not been
                                  22
                                       set aside. Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005).
                                  23
                                               Even though Hudson’s amendment to his complaint disavows any interest in overturning his
                                  24
                                       conviction, the Heck rule still applies because a ruling in his favor would be inconsistent with the
                                  25
                                       validity of his conviction. Hudson’s claim is that the defendant-judges caused him to be deprived
                                  26
                                       of his Sixth Amendment right to effective assistance of counsel in his state court criminal case. He
                                  27
                                       was convicted of several crimes in that case, and that conviction has not been set aside. The
                                  28
                                                                                            3
                                   1   existence of the currently valid conviction requires the dismissal of his claim because success on his

                                   2   claim that he received constitutionally ineffective assistance of counsel would imply that his

                                   3   conviction was invalid, even if he does not directly seek to have it overturned. Normally, a dismissal

                                   4   pursuant to the Heck rule is without prejudice to the plaintiff filing a new action asserting his claim

                                   5   if his conviction is ever set aside, such as by being reversed on appeal, but Hudson cannot file a new

                                   6   action against the judges because they have absolute judicial immunity.

                                   7          If a prisoner wants to challenge the lawfulness of his current custody, the exclusive method

                                   8   by which he may do so in federal court is by filing a petition for writ of habeas corpus. See Preiser

                                   9   v. Rodriguez, 411 U.S. 475, 500 (1973). Hudson already has done so.

                                  10

                                  11   B.     Miscellaneous Motions

                                  12          Hudson has filed a motion to amend his complaint to delete “any request for immediate or
Northern District of California
 United States District Court




                                  13   speedier relief or to vitiate the legality of the state confinement as not to violate the Heck bar.”

                                  14   Docket No. 3 at 1. The motion to amend is GRANTED. Docket No. 3. The Court has reviewed

                                  15   the complaint as amended by the document at Docket No. 3.

                                  16   .      Hudson has requested that counsel be appointed to represent him in this action. Docket Nos.

                                  17   4, 6. A district court has the discretion under 28 U.S.C. §1915(e)(1) to designate counsel to represent

                                  18   an indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328,

                                  19   1331 (9th Cir. 1986). This requires an evaluation of both the likelihood of success on the merits

                                  20   and the ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal

                                  21   issues involved. See id. Neither of these factors is dispositive and both must be viewed together

                                  22   before deciding on a request for counsel under § 1915(e)(1). Here, exceptional circumstances

                                  23   requiring the appointment of counsel are not present because the complaint must be dismissed for

                                  24   the reasons discussed above. There is no chance of success on the merits of this action. The request

                                  25   for appointment of counsel therefore is DENIED. Docket Nos. 4, 6.

                                  26          Hudson has requested a copy of the “Handbook for Litigants Without a Lawyer.” Docket

                                  27   No. 7. He should make inquiries at his prison’s law library, which should have a copy of the booklet.

                                  28
                                                                                          4
                                   1                                            CONCLUSION

                                   2          For the foregoing reasons, this action is dismissed with prejudice. Leave to file an amended

                                   3   complaint has not been granted because the problems identified in this order are not of the sort that

                                   4   could be cured with further amendment. The clerk shall close the file.

                                   5          IT IS SO ORDERED.

                                   6   Dated: November 8, 2019

                                   7                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
